       Case 3:14-cv-02346-JCS Document 558 Filed 06/24/21 Page 1 of 4



 1   Douglas R. Young (State Bar No. 073248)
     dyoung@fbm.com
 2   Christopher C. Wheeler (State Bar No. 224872)
     cwheeler@fbm.com
 3   Russell E. Taylor (State Bar No. 320375)
     rtaylor@fbm.com
 4   Farella Braun + Martel LLP
     235 Montgomery Street, 17th Floor
 5   San Francisco, California 94104
     Telephone: (415) 954-4400
 6   Facsimile: (415) 954-4480

 7
                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
 9
10    DAVID AND NATASHA WIT, et al.,                    Case No. 3:14-CV-02346-JCS
                                                        Related Case No. 3:14-CV-05337-JCS
11                           Plaintiffs,

12           v.                                         STIPULATED APPLICATION AND
                                                        [PROPOSED] ORDER FOR LEAVE TO
13    UNITED BEHAVIORAL HEALTH,                         ENGAGE CONSULTANTS

14                   Defendant.

15    GARY ALEXANDER, et al.,
16                           Plaintiffs,
17           v.
18    UNITED BEHAVIORAL HEALTH,
19                           Defendant.
20

21

22

23

24

25

26

27

28


                  STIPULATED APPLICATION AND [PROPOSED] ORDER FOR LEAVE TO ENGAGE CONSULTANTS
         Case 3:14-cv-02346-JCS Document 558 Filed 06/24/21 Page 2 of 4



 1            The Special Master submits this application for leave to engage Professors Donald T.

 2   Bogan and Henry Eickelberg as consultants to assist the Special Master in discharging his duties

 3   under the Court’s January 27, 2021 Order Appointing Special Master. (Wit Docket No. 528.)

 4   Plaintiffs and Defendant United Behavioral Health stipulate and agree to this application.

 5            The Court’s Appointment Order provides that the Special Master’s duties include the duty

 6   of “[o]verseeing and verifying the development and implementation of the mandatory training

 7   program regarding UBH’s duties under ERISA, including what it means to be an ERISA

 8   fiduciary and to administer benefit plans solely in the interests of participants and beneficiaries, as

 9   well as the need to comply with plan terms, as set forth in Remedies Order.” (Wit Docket No. 528
10   at 8.)

11            The parties identified Professors Bogan and Eickelberg as potential consultants on the

12   subject of UBH’s duties under ERISA, including what it means to be an ERISA fiduciary and to

13   administer benefit plans solely in the interests of participants and beneficiaries, as well as the

14   need to comply with plan terms, as set forth in Remedies Order.1 Specifically, the parties

15   identified Professors Bogan and Eickelberg as potential consultants to develop and conduct live

16   (via videoconference) trainings on UBH’s fiduciary duties under ERISA for certain of UBH’s

17   employees.

18            The Special Master has concluded that Professors Bogan and Eickelberg would provide

19   necessary and appropriate assistance to the Special Master in the discharge of his duties relating
20   to the development and implementation of the mandatory training program regarding UBH’s

21   fiduciary duties as set forth in section IV.B.3.

22            Professor Bogan is the Frank Elkouri and Edna Asper Elkouri Professor of Law at the

23   University of Oklahoma College of Law, where he teaches courses on Health Law. Professor

24   Bogan has contributed to several chapters of the American Bar Association’s treatise on

25   Employee Benefits Law, Employee Benefits Law (Lewis, Rumeld, LeBeau, eds., 3d ed. 2009),

26

27   1
      Although Plaintiffs objected to the nomination of Professor Eickelberg, the Special Master
28   overruled that objection on June 18, 2021.

                                                        1
                  STIPULATED APPLICATION AND [PROPOSED] ORDER FOR LEAVE TO ENGAGE CONSULTANTS
       Case 3:14-cv-02346-JCS Document 558 Filed 06/24/21 Page 3 of 4



 1   and routinely publishes on topics of employee benefits law and ERISA. Professor Bogan is an

 2   elected Fellow of the American College of Employee Benefits Counsel.

 3          Professor Eickelberg is an adjunct professor of law at the Georgetown University Law

 4   Center and Washington University in St. Louis. At Georgetown, Professor Eickelberg has been

 5   teaching for fifteen years and runs the LL.M. ERISA certificate program and was the 2015

 6   recipient of the Charles Fahy Distinguished Adjunct Professor Award. He currently co-teaches a

 7   course on the practical application of ERISA principles as applied to retirement plans, health and

 8   welfare plans, and executive compensation. Previously, Professor Eickelberg was the corporate

 9   Vice President of Human Resources and Shared Services for a large employer, where he oversaw
10   the company’s ERISA benefit appeals process and conducted ERISA trainings for the company’s

11   employees involved in benefit determinations. Professor Eickelberg was appointed by President

12   Obama in 2016 to serve on the Advisory Committee for the Pension Benefit Guaranty

13   Corporation (“PBGC Advisory Committee”) and in 2019 he was appointed by President Trump to

14   serve as chair of the PBGC Advisory Committee. Professor Eickelberg is a Fellow and former

15   officer and board member for the American College of Employee Benefits Counsel and he is a

16   Senior Fellow at the American Health Policy Institute. Professor Eickelberg is the former

17   Chairman of the American Benefits Council, and served on the Bloomberg BNA ERISA

18   Advisory Board.

19          Accordingly, the Special Master requests, and the parties stipulate, that the Court enter the
20   accompanying [Proposed] Order providing leave for the Special Master to engage Professors

21   Eickelberg and Bogan.

22
     Respectfully Submitted,
23
      Dated: June 24, 2021                                 FARELLA BRAUN + MARTEL
24
                                                                  /s/ Douglas R. Young
25                                                                 Douglas R. Young
                                                                     Special Master
26

27

28

                                                      2
                 STIPULATED APPLICATION AND [PROPOSED] ORDER FOR LEAVE TO ENGAGE CONSULTANTS
        Case 3:14-cv-02346-JCS Document 558 Filed 06/24/21 Page 4 of 4



 1   SO STIPULATED:

 2    Dated: June 23, 2021                                        ZUCKERMAN SPAEDER LLP

 3                                                                    /s/ Caroline E. Reynolds
                                                                        Caroline E. Reynolds
 4                                                                         Adam Abelson

 5    Dated: June 23, 2021                                            PSYCH-APPEAL, INC.

 6                                                                       /s/ Meiram Bendat
                                                                           Meiram Bendat
 7
                                                                  Attorneys for the Plaintiff Classes
 8
      Dated: June 23, 2021                                         CROWELL & MORING LLP
 9
                                                                         /s/ Andrew Holmer
10
                                                                         Jennifer S. Romano
11                                                                          April N. Ross
                                                                           Andrew Holmer
12
                                                             Attorneys for Defendant United Behavioral
13                                                                             Health

14   PURSUANT TO THE SPECIAL MASTER’S APPLICATION AND THE PARTIES’
     STIPULATION, IT IS SO ORDERED.
15

16

17    Date: _________________________                       ______________________________________
                                                            The Honorable Joseph C. Spero
18                                                          Chief United States Magistrate Judge
19   39719\14181129.1


20

21

22

23

24

25

26

27

28

                                                            3
                        STIPULATED APPLICATION AND [PROPOSED] ORDER FOR LEAVE TO ENGAGE CONSULTANTS
